Citation Nr: 1414755	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-10 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety, depression, and an adjustment disorder with depressed mood.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSESES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1967 to February 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2011, the Veteran presented testimony at a videoconference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In June 2011, subsequent to the RO's April 2011 statement of the case, the Veteran submitted additional private treatment records from Dr. R.I.S. (initials used to protect privacy).  In September 2011, he also submitted copies of some of his service personnel records.  However, the Veteran's representative has submitted a waiver of the RO's initial consideration of the evidence.  38 C.F.R. § 20.1304.

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran has submitted copies of some of his service personnel records; however, it does not appear that his complete service personnel records have been associated with the claims file.

In addition, the Veteran's service treatment records include mental hygiene consultation records dated in April 1975 and July 1977.  However, the available service treatment records associated with the claims file do not appear to document any actual treatment.  Indeed, service treatment records do not include mental health clinic records. VA Adjudication Procedure Manual M21-1MR (M21-1MR), Part III, Subpart III, Chapter 2, Section A, Paragraph 1, Subsection a.  Based upon a review of the documents assembled for appellate review, the Board finds that it is unclear whether the search for service records included clinical records from a mental health clinic.  Thus, additional efforts should be undertaken to attempt to obtain any additional service records.

Moreover, the Veteran provided a statement from a private physician in June 2011, Dr. R.S.  However, the claims file does not include any treatment records from that physician.  The Veteran also identified a new private primary care physician on the record at his Board hearing in September 2011, who had prescribed him Lexapro.  Thus, on remand, an attempt should be made to obtain records from these physicians.
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his mental health conditions.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. R.S. and the Veteran's private family physician who prescribed him Lexapro (identified at hearing).   

2.  The RO/AMC should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request complete service personnel records for the Veteran's period of active duty from August 1967 to February 1978.

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his personnel records from his active duty service as well as any further action to be taken. 

3.  The RO/AMC should contact NPRC, RMC, and any other appropriate location to make a specific request for service treatment inpatient and outpatient psychiatric or mental health records of the Veteran and through any other appropriate records repository to which pertinent clinical records may have been sent.  Specifically, it should be ascertained whether mental health records may be stored somewhere other than with the service treatment records.  

As set forth in 38 U.S.C.A. §5103A(b)(3)  and 38 C.F.R. §3.159(c)(2) , the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the RO's attempts to locate his medical records from his active duty service as well as any further action to be taken. 

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the private medical records documenting various diagnoses.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For any diagnosis identified other than PTSD, the examiner should indicate when the disorder manifested and whether it is at least as likely as not that that the disorder is related to the Veteran's military service, to include any symptomatology or behavioral problems therein.

With respect to PTSD, the RO.AMC should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  If the examiner determines that the Veteran does not have PTSD, he or she should provide an explanation and discuss the other private medical records documenting such a diagnosis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, the RO/AMC should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran an additional VA examination or obtaining an additional medical opinion.

6.  When the development has been completed, the RO/AMC should review the case on the basis of additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


